Decree of the Surrogate’s Court of Kings county, so far as appealed from, reversed upon the law and the facts, with costs to appellant against respondent, on the ground that the finding that there was a valid gift of the securities mentioned in the decree herein is not established by the evidence and we find that respondent should account to appellant therefor. Findings contrary to this decision are reversed and new findings will be made in accordance herewith. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.